[exhibit1032usconcretefor001.jpg]
US 1618138v.1 U.S. CONCRETE, INC. LONG TERM INCENTIVE PLAN RESTRICTED STOCK UNIT
AGREEMENT (Directors) This Agreement is made and entered into as of [●] (the
“Date of Grant”) by and between U.S. Concrete, Inc., a Delaware corporation (the
“Company”) and [●] (“you” or “Grantee”); WHEREAS, the Company, in order to
induce you to enter into and to continue and dedicate service to the Company and
to materially contribute to the success of the Company, agrees to grant you this
restricted stock unit award; WHEREAS, the Company adopted the U.S. Concrete,
Inc. Long Term Incentive Plan, as it may be amended from time to time (the
“Plan”) under which the Company is authorized to grant restricted stock units to
certain employees, directors and other service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock unit agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and WHEREAS, you desire to accept the restricted stock
unit award made pursuant to this Agreement. NOW, THEREFORE, in consideration of
and mutual covenants set forth herein and for other valuable consideration
hereinafter set forth, the parties agree as follows: 1. The Grant. (a)
Generally. Subject to the conditions set forth below and in the remainder of
this Agreement, the Company hereby grants you, effective as of the Date of
Grant, an award consisting of [●] Restricted Stock Units, whereby each
Restricted Stock Unit represents the right to receive one share of common stock,
par value $0.001 per share, of the Company (“Stock”), plus the additional rights
to Dividend Equivalents set forth in Section 3, in accordance with the terms and
conditions set forth herein and in the Plan (the “Award”). To the extent that
any provision of this Agreement conflicts with the expressly applicable terms of
the Plan, you acknowledge and agree that those terms of the Plan shall control
and, if necessary, the applicable terms of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan. Terms that have
their initial letter capitalized, but that are not otherwise defined in this
Agreement shall have the meanings given to them in the Plan. 2. No Shareholder
Rights. The Restricted Stock Units granted pursuant to this Agreement do not and
shall not entitle you to any rights of a holder of Stock prior to the date
shares of Stock are issued to you in settlement of the Award. Your rights with
respect to the Restricted Stock Units shall remain forfeitable at all times
prior to the date on which rights



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor002.jpg]
2 become vested and the restrictions with respect to the Restricted Stock Units
lapse in accordance with Section 6. 3. Dividend Equivalents. In the event that
the Company declares and pays a dividend in respect of its outstanding shares of
Stock and, on the record date for such dividend, you hold Restricted Stock Units
granted pursuant to this Agreement that have not been settled, the Company shall
create a bookkeeping account that will track the amount of the Dividend
Equivalents you would have been entitled to receive on or following the Date of
Grant as if you had been the holder of record of the number of shares of Stock
related to the Restricted Stock Units that have not been settled as of the
record date, calculated without interest. All Dividend Equivalent amounts
credited to your bookkeeping account from the Date of Grant until the settlement
of the underlying Restricted Stock Units shall be paid to you in a lump sum cash
payment on the date that the underlying Restricted Stock Units associated with
that Dividend Equivalent amount is settled pursuant to Section 5 below. In the
event that the Restricted Stock Units are forfeited to the Company without
settlement to you, you will also forfeit any associated Dividend Equivalent
amounts. 4. Restrictions; Forfeiture. The Restricted Stock Units are restricted
in that they may not be sold, transferred or otherwise alienated or hypothecated
until these restrictions are removed or expire as contemplated in Section 6 and
Stock is issued to you as described in Section 5. The Restricted Stock Units are
also restricted in the sense that they may be forfeited to the Company (the
“Forfeiture Restrictions”). 5. Issuance of Stock. No shares of Stock shall be
issued to you prior to the date on which the Restricted Stock Units vest and the
restrictions, including the Forfeiture Restrictions, with respect to the
Restricted Stock Units lapse, in accordance with Section 6. After the Restricted
Stock Units vest pursuant to Section 6, the Company shall, promptly and within
60 days of such vesting date, cause to be issued Stock registered in your name
in payment of such vested Restricted Stock Units. The Company shall evidence the
Stock to be issued in payment of such vested Restricted Stock Units in the
manner it deems appropriate. The value of any fractional Restricted Stock Units
shall be rounded down at the time Stock is issued to you in connection with the
Restricted Stock Units. No fractional shares of Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement. The value of such shares of Stock shall not bear any interest owing
to the passage of time. Neither this Section 5 nor any action taken pursuant to
or in accordance with this Section 5 shall be construed to create a trust or a
funded or secured obligation of any kind. 6. Vesting Schedule. Subject to all
other terms and conditions of this Agreement, your Restricted Stock Units will
be divided into four (4) tranches and will vest in accordance with the following
schedule, provided that you remain a service provider to the Company or its
Subsidiaries from the Date of Grant until the applicable vesting date:
Percentage of Restricted Stock Units Vesting Date 25% January 1, [●] 25% April
1, [●] 25% July 1, [●] 25% October 1, [●]



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor003.jpg]
3 Total: 100% 7. Termination of Services. If your service relationship with the
Company or any of its Subsidiaries terminates for any reason, then those
Restricted Stock Units for which the restrictions have not lapsed as of the date
of termination shall become null and void and those Restricted Stock Units shall
be forfeited to the Company. The Restricted Stock Units for which the
restrictions have lapsed as of the date of such termination, including
Restricted Stock Units for which the restrictions lapsed in connection with such
termination, shall not be forfeited to the Company and shall be settled as set
forth in Section 5. 8. Payment of Taxes. As an independent contractor you will
be responsible for the payment of any and all taxes that result from the grant,
vesting or settlement of this Award. 9. Compliance with Securities Law.
Notwithstanding any provision of this Agreement to the contrary, the issuance of
Stock will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Stock may then be listed.
No Stock will be issued hereunder if such issuance would constitute a violation
of any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is, at
the time of issuance, in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK
UPON THE VESTING OF RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT
MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Award will relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority has not been obtained. As a condition to any
issuance hereunder, the Company may require you to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company. From time to time, the Board
and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate Persons to make shares of
Stock available for issuance. 10. Non-Solicitation and Non-Disclosure. In
consideration for the grant of the Award, you agree that you will not, during
your service with the Company or any of its Subsidiaries, and for one year
thereafter, directly or indirectly, for any reason, for your own account or on
behalf of or together with any other person, entity or organization (a) call on
or otherwise solicit any natural person who is employed by, or providing
services to, the Company or any Subsidiary of the Company in any capacity with
the purpose or intent of attracting that person from the employ of the Company
or its Subsidiaries, or (b) divert or attempt to divert



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor004.jpg]
4 from the Company or any of its Subsidiaries any customer, client or business
relating to the provision of ready-mixed concrete and services. As further
consideration for the grant of the Award, your agree that you will not at any
time, either while providing services to the Company or its Subsidiaries or at
any time thereafter, make any independent use of, or disclose to any other
person, entity or organization (except as authorized in advance in writing by
the Company) any confidential, nonpublic and/or proprietary information of the
Company or any of its Subsidiaries, including, without limitation, information
derived from reports, work in progress, codes, marketing and sales programs,
customer lists, records of customer service requirements, cost summaries,
pricing formulae, methods of doing business, ideas, materials or information
prepared or performed for, by or on behalf of the Company or any of its
Subsidiaries. In accordance with the Defend Trade Secrets Act, 18 U.S.C. §
1833(b), and other applicable law, nothing in this Agreement or any other
agreement or policy shall prevent you from, or expose you to criminal or civil
liability under federal or state trade secret law for, (A) directly or
indirectly sharing any Company trade secrets or other confidential information
(except information protected by the Company’s attorney-client or work product
privilege) with an attorney or with any federal, state, or local government
agencies, regulators, or officials, for the purpose of investigating or
reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Company, or (B) disclosing trade secrets in a
complaint or other document filed in connection with a legal claim, provided
that the filing is made under seal. This Section 10 shall survive the
termination of this Award. 11. Legends. The Company may at any time place
legends referencing any restrictions imposed on the shares pursuant to Section 9
on all certificates representing shares issued with respect to this Award. 12.
Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue performing services for the
Company or any Subsidiary, or interfere in any way with the rights of the
Company or any Subsidiary to terminate your service relationship at any time.
13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation. 14. Remedies. The parties to this Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the successful enforcement of the terms and provisions of this Agreement whether
by an action to enforce specific performance or for damages for its breach or
otherwise. 15. No Liability for Good Faith Determinations. The Company and the
members of the Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Stock Units granted hereunder. 16. Execution of Receipts and Releases. Any
payment of cash or any issuance or transfer of shares of Stock or other property
to you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Company may require
you or your legal



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor005.jpg]
5 representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine. 17. No Guarantee of Interests. The Board and the Company do
not guarantee the Stock of the Company from loss or depreciation. 18. Company
Records. Records of the Company or its Subsidiaries regarding your period of
service, termination of service and the reason(s) therefor, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect. 19. Notice. All notices required or permitted under this
Agreement must be in writing and personally delivered or sent by mail and shall
be deemed to be delivered on the date on which it is actually received by the
person to whom it is properly addressed or if earlier the date it is sent via
certified United States mail. 20. Waiver of Notice. Any person entitled to
notice hereunder may waive such notice in writing. 21. Successors. This
Agreement shall be binding upon you, your legal representatives, heirs, legatees
and distributees, and upon the Company, its successors and assigns. 22.
Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein. 23. Company Action. Any action
required of the Company shall be by resolution of the Board or by a person or
entity authorized to act by resolution of the Board. 24. Headings. The titles
and headings of Sections are included for convenience of reference only and are
not to be considered in construction of the provisions hereof. 25. Governing
Law. All questions arising with respect to the provisions of this Agreement
shall be determined by application of the laws of Delaware, without giving any
effect to any conflict of law provisions thereof, except to the extent Delaware
state law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock. 26. Amendment. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan, (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto, or (iii) to settle the Restricted Stock Units pursuant to all
applicable provisions of the Plan. Except as provided in the preceding sentence,
this Agreement cannot be modified, altered or amended in any way that is adverse
to you except by a written agreement signed by both the you and the Company.



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor006.jpg]
6 27. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. 28. Entire Agreement. This
Agreement embodies the entire agreement and understanding of the parties with
respect to the terms and conditions of the Restricted Stock Units and supersedes
and cancels all prior written or oral commitments, arrangements or
understandings with respect thereto. 29. Acceptance. You, as the above named
Grantee, are not required to take any further action to accept the terms and
conditions of this Agreement. If you, as Grantee, desire to accept the Agreement
for the grant of Restricted Stock Units, subject to the terms and provisions
hereof of the Plan and administrative interpretations of such Plan referred to
herein, simply retain a copy of this Agreement for your records, and you shall
be DEEMED to have ACCEPTED the Agreement and you shall be DEEMED to become a
PARTY to such Agreement, being bound to its terms and conditions. By acceptance,
Grantee confirms that the Plan and the S-8 prospectus for the Plan have been
made available to the Grantee, and that he or she has read and understands the
S-8 prospectus relating to the issuance of the Restricted Stock Units granted
under the terms and provisions of this Agreement. If you DO NOT WISH TO ACCEPT
this Agreement, you must provide WRITTEN notice of your desire to reject the
Agreement for the grant of Restricted Stock Units within thirty (30) days of the
receipt of this Agreement and such written notice must be signed and dated.
Please send such written notice to Stock Plan Administration, at 331 N. Main
Street, Euless, Texas, 76039, Attention: CiCi Sepehri. Again, you must return
your written notice of rejection of this Agreement within 30 days of receipt of
this Agreement. [Signature Page to Follow]



--------------------------------------------------------------------------------



 
[exhibit1032usconcretefor007.jpg]
7 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. U.S. CONCRETE, INC. By: Name: William J. Sandbrook
Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 